Citation Nr: 9907664	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-37 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Timeliness of appeal from the February 1992 rating 
decision which, in pertinent part, denied an increased 
(compensable) rating for residuals of a right ankle injury.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1972 and active naval service from June 1975 to June 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) February 1992 rating decision 
which granted service connection for PTSD (assigning it a 30 
percent rating effective from April 1990, a temporary total 
rating under 38 C.F.R. § 4.29 for the period March 20 to May 
30, 1991, and 30 percent effective June 1, 1991) and denied 
an increased (compensable) rating for residuals of a right 
ankle injury.

In January 1997, the case was remanded to the RO for 
additional development of the evidence.  Pursuant to 
38 C.F.R. § 20.203 (1998), the Board raised the matter of 
adequacy of the veteran's substantive appeal from the 
February 1992 RO rating decision with regard to the issue of 
an increased (compensable) rating for his service-connected 
residuals of a right ankle injury.  

In his March 1999 written presentation to the Board, the 
veteran's accredited representative suggested that although 
the January 1997 Board remand framed, as an issue on appeal, 
the matter of timeliness of substantive appeal regarding the 
issue of an increased (compensable) rating for residuals of a 
right ankle injury, the Board actually accepted jurisdiction 
over the matter of an increased rating for a right ankle 
disability, and afforded the veteran an opportunity to 
provide evidence in support of his increased rating claim.  

However, the Board points out that, at the time of the 
January 1997 remand, a determination was clearly made, 
pursuant to 38 C.F.R. § 20.203 (1998), that the veteran's 
substantive appeal was not adequate for the purpose of 
perfecting an appeal as to the claim of an increased rating 
for a right ankle disability; the veteran and his 
representative were invited to provide evidence to the 
contrary, i.e. that his substantive appeal was timely.  The 
matter involving the veteran's right ankle disability is 
therefore properly framed as listed on the title page above.

The Board notes that an RO hearing was held in February 1997, 
at which time the veteran raised a claim of an increased 
(compensable) rating for his service-connected right ankle 
disability.  As this matter has not yet been adjudicated by 
the RO, it remains pending and is referred to the RO for 
initial adjudication.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995);  Kandik v. Brown, 9 Vet. App. 434 (1996); Hanson v. 
Brown, 9 Vet. App. 29 (1996); Archbold v. Brown, 9 Vet. 
App. 124 (1996).


FINDINGS OF FACT

1.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected residuals of a right ankle injury 
was denied by the RO in February 1992.

2.  A timely notice of disagreement with regard to the denial 
of a compensable rating for residuals of a right ankle injury 
was received by the RO in July 1992.

3.  A statement of the case listing, as an issue on appeal, 
entitlement to a compensable rating for residuals of a right 
ankle injury was issued and mailed to the veteran's last 
known address in March 1993.

4.  The veteran's May 1993 request for an extension of time 
to file substantive appeal was granted by the RO until July 
1993; no timely substantive appeal addressing the issue of 
entitlement to an increased rating for residuals of a right 
ankle injury was filed by or on behalf of the veteran by that 
date.



5.  The matter of adequacy of substantive appeal addressing 
the issue of increased (compensable) rating for residuals of 
a right ankle injury was raised by the Board in January 1997; 
the matter was remanded to the RO to provide the veteran and 
his representative with notice regarding the issue of 
adequacy of a substantive appeal and an opportunity to 
respond.

6.  At a February 1997 RO hearing the veteran's 
representative suggested that the June 1993 substantive 
appeal was filed in a timely fashion and was adequate as to 
the matter of an increased rating for a right ankle 
disability.

7.  The veteran's June 1993 substantive appeal did not 
address the matter of increased rating for his service-
connected right ankle disability and was therefore inadequate 
for perfection of appeal regarding the issue.

8.  PTSD is manifested by social isolation and withdrawal, 
depression and anxiety, irritability, suspiciousness of 
people, nightmares, and flashbacks from Vietnam; recently, he 
indicated that his overall condition had improved, and he 
expressed willingness and ability to resume employment; the 
severity of symptomatology is not shown to be more than 
moderately large in degree.

9.  The veteran, without good cause, failed to appear for VA 
psychiatric examination in August 1998.  

10.  The probative medical evidence prior to November 7, 1996 
(with the exception of records documenting hospitalization 
from March to May 1991 during which time a temporary total 
evaluation was effective) does not demonstrate that the 
severity of PTSD was greater than moderately large in degree.



CONCLUSIONS OF LAW

1.  The veteran's substantive appeal with regard to the issue 
of a compensable rating for residuals of a right ankle injury 
was not timely filed, and the Board is without jurisdiction 
to consider the merits of the veteran's claim.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 
20.202, 20.203, 20.302 (1998).

2.  The schedular criteria for an initial evaluation in 
excess of 30 percent for PTSD (with the exception of from 
March 20 through May 31, 1991) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411; 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness and adequacy of substantive appeal

Criteria

An appeal consists of a timely notice of disagreement and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  


To the extent feasible, the argument should be related to 
specific items in the statement of the case and any prior 
supplemental statements of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.

After copies of the statement of the case are furnished to 
the claimant and the claimant's representative, if there is 
one, a substantive appeal must be filed within 60 days from 
the date that the agency of original jurisdiction mails the 
statement of the case to the claimant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  This period may be extended for 
a reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

If a substantive appeal has been timely filed, the response 
to a supplemental statement of the case is optional and is 
not required for the perfection of an appeal, unless the 
supplemental statement of the case covers issues that were 
not included in the original statement of the case.  If the 
supplemental statement of the case covers issues that were 
not included in the original statement of the case, a 
substantive appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues.  38 C.F.R. § 20.302(c).

A decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on this question.  38 C.F.R. § 20.203.




Factual Background

Service connection for residuals of a right ankle injury was 
granted by the RO in August 1990, and a noncompensable rating 
was assigned.  In February 1992 the RO granted service 
connection for PTSD, and a noncompensable rating was 
confirmed for residuals of a right ankle injury.  In July 
1992, a general notice of disagreement was received from the 
veteran, wherein he expressed disagreement with the recent RO 
rating decision.  A statement of the case, listing as issues 
on appeal, increased ratings for PTSD and right ankle 
disability, was issued to the veteran at his last known 
address in March 1993.  

By May 1993 letter, the veteran requested an extension of 
time within which to file his substantive appeal; his request 
was granted by May 25, 1993 RO letter, informing him that he 
had 60 days from the date of this letter to file his 
substantive appeal.  In June 1993, a substantive appeal was 
received from the veteran wherein he indicated that he 
disagreed with the rating assigned his PTSD; no mention was 
made in the substantive appeal regarding the issues of an 
increased (compensable) rating for residuals of a right ankle 
injury.  No argument with regard to the matter of an 
increased rating for a right ankle disability was received 
from or on behalf of the veteran until his representative's 
VA Form 646 was filed in March 1996, listing that matter as 
an issue on appeal.

In March 1996, the issue of an increased rating for service-
connected right ankle disability was certified to the Board.  
In view of the facts discussed above, the Board made a 
determination that the veteran's June 1993 substantive appeal 
was inadequate regarding an increased rating for service-
connected residuals of right ankle injury, and in January 
1997 remanded the case to the RO for appropriate adjudication 
under 38 C.F.R. § 20.202, 20.203, and 20.302.   






At a February 1997 RO hearing, the veteran's representative 
pointed out that the veteran's June 1993 substantive appeal 
was filed in a timely fashion, and that it was adequate 
regarding both increased rating for PTSD and increased rating 
for residuals of a right ankle injury; he suggested that 
although the January 1997 Board remand listed, as an issue on 
appeal, the matter of timelines of substantive appeal 
regarding increased rating for a right ankle disability, the 
Board did in fact accept jurisdiction over the right ankle 
disability increased rating claim, inviting the veteran to 
provide additional argument on the degree of his right ankle 
disability.

In September 1997, the RO issued a supplemental statement of 
the case, listing as an issue for consideration, the matter 
of timeliness of substantive appeal concerning entitlement to 
a compensable rating for residuals of a right ankle injury; 
the supplemental statement of the case and enclosure letter 
were mailed to the veteran's last known address and to his 
accredited representative in October 1998.  The veteran was 
notified that his substantive appeal with regard to the above 
issue was not adequate; if he wished to respond to that 
finding, he and/or his representative were invited to submit 
a response thereto within 60 days.  No communication was 
received from or on behalf of the veteran until his 
representative filed a written presentation to the Board in 
March 1999.

Analysis

Based on the foregoing, the Board finds that a timely 
substantive appeal was not filed by or on behalf of the 
veteran with regard to the February 1992 RO denial of a 
compensable rating for residuals of a right ankle injury.  
Although he filed a timely notice of disagreement from the 
February 1992 rating decision, in order to perfect his 
appeal, he or his accredited representative had to file a 
substantive within 1 year following this decision, or within 
60 days of the mailing of the May 25, 1993 RO letter granting 
him an extension of time within which to file his substantive 
appeal.



Although the May 25, 1993 RO letter to the veteran was 
returned to the RO unclaimed, he did in fact file a timely 
substantive appeal, VA Form 9, in June 1993, advancing 
argument and continued disagreement only regarding increased 
rating for PTSD.  No communication expressing an intention to 
continue the appeal regarding the rating of his right ankle 
disability, which may be construed as a substantive appeal, 
was received from or on behalf of the veteran until March 
1996, clearly outside the applicable time limit for filing a 
substantive appeal.

The Board notes that a notice of disagreement was received 
from the veteran in July 1992, wherein he expressed 
dissatisfaction with the recent RO rating decision.  A 
statement of the case listing, as issues on appeal, 
entitlement to increased ratings for PTSD and residuals of a 
right ankle injury, was mailed to his last known address in 
March 1993, together with an enclosure letter explaining the 
steps required to perfect his appeal.  

In his June 1993 substantive appeal, the veteran expressed 
only disagreement with regard to the rating assigned his 
service-connected PTSD.  Thus, such substantive appeal was 
clearly inadequate with regard to the issue of a compensable 
rating for service-connected right ankle disability; rather 
than indicating continued disagreement with all issues listed 
in the March 1993 statement of the case or with each issue 
separately, he did not advance any argument or contention 
regarding the rating assigned his right ankle disability.  
See 38 C.F.R. § 20.202.  No communication specifically 
mentioning that issue was received thereafter until March 
1996.  

Due process considerations prompted the Board's January 1997 
remand to the RO to afford the veteran an opportunity to 
provide oral testimony regarding the timeliness matter.  
38 C.F.R. § 20.203.





At a February 1997 RO hearing, the veteran's representative 
suggested that the veteran's substantive appeal was both 
timely and sufficient regarding both entitlement to an 
increased rating for PTSD and increased rating for a right 
ankle disability.  He contended that, if the veteran's 
substantive appeal was inadequate for perfection of appeal on 
all issues listed in the statement of the case, the RO was 
required to so inform the veteran and to afford him an 
opportunity to file an adequate substantive appeal.  
38 C.F.R. § 20.202, however, clearly places the burden on the 
veteran to file timely and adequate substantive appeal 
regarding all issues on appeal; neither the veteran nor his 
representative pointed to any communication or correspondence 
of record which may be interpreted as timely and adequate 
substantive appeal regarding the claim of an increased rating 
for a right ankle disability.

Finally, the Board notes that no determination is being made 
on the merits of the veteran's claim of an increased 
(compensable) rating for residuals of a right ankle injury, 
as it is not properly before the Board at this time.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.200.


II.  Initial increased rating for PTSD

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip op. at 9.  

On the other hand, where entitlement to compensation has 
already been established, the appellant's disagreement with 
an assigned rating is a new claim for increase based on facts 
different from a prior final claim.  Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993).  See Proscelle, 2 Vet. App. at 
631-32 (in a claim for increased rating, appellant claims the 
disability has increased in severity since a prior final 
decision).  In such claims, the present level of disability 
is of primary concern; although a review of the recorded 
history of a disability is required to make a more accurate 
evaluation, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Where there is a well-grounded claim for disability 
compensation but medical evidence accompanying the claim is 
not adequate for rating purposes, a VA examination will be 
authorized.  A veteran for whom an examination has been 
scheduled is required to report for the examination.  
38 C.F.R. § 3.326(a) (1998).  Subsequent to the Board's 
January 1997 remand, the RO determined that clinical evidence 
of record was inadequate to rate his PTSD and scheduled him 
for a psychiatric examination.  

The veteran was notified in writing of the exact time, date, 
and location of the VA examinations (scheduled for August 11 
and August 25, 1998), and informed him of the importance of 
his reporting for the examinations and the consequences of 
his failure to cooperate in the development of his claim.  A 
review of the record reveals that he failed to report for the 
scheduled examinations.  Although he has changed his address 
numerous times prior to and after the January 1997 Board 
remand and VA correspondence to him was frequently returned 
as undeliverable (including notification letters scheduling 
him for prior VA medical examinations), the RO recently 
obtained his current address.  Notwithstanding his 
representative's March 1999 argument to the contrary, the 
July 21, 1998 letters informing the veteran of the time and 
place of his scheduled compensation and pension examinations 
were in fact mailed to his current address of record.  


This is evidenced by June 1998 computer-generated printout 
listing the veteran's current address, and his July 1998 
letter to the RO providing his return address; the July 21, 
1998 notification letters were not returned as undeliverable) 
and are deemed sufficient for the purpose of providing him 
notice of VA examinations.  

In the normal course of events, it is the veteran's burden to 
keep VA apprised of his whereabouts.  "If he does not do so, 
there is no duty on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  VA's duty to assist is not always a one-way street; 
the veteran has an obligation to assist in the adjudication 
of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  He must be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this section 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
38 C.F.R. § 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  Thus, as the veteran has failed to report for 
scheduled VA examinations in August 1998, and thereby failed 
to cooperate in the development of pertinent evidence, the 
Board will proceed to evaluate his claim based on the 
evidence currently of record.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  


Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

As noted above, this appeal stems from the February 1992 
rating decision granting service connection for PTSD, 
assigning it a 30 percent rating effective from April 1990, a 
temporary total rating under 38 C.F.R. § 4.29 for the period 
March 20 to May 30, 1991, and 30 percent effective June 1, 
1991.  That decision was based on the veteran's service 
records showing participation in combat during service in 
Vietnam and post-service clinical evidence showing a clear 
diagnosis of PTSD and a direct link to his exposure to 
stressful events in Vietnam (it is noted, however, that 
service connection for PTSD was previously denied in August 
1990, at which time the clinical evidence did not demonstrate 
the presence of PTSD of service origin because of his failure 
to report for VA psychiatric examinations in August 1990 and 
previously).

VA hospitalization records from March to May 1991 reveal 
inpatient treatment associated with isolation, withdrawal, 
anxiety, depression, feeling of inferiority, 
hypersensitivity, intrusive thoughts, nightmares, increased 
startle response, and insomnia.  In pertinent part, PTSD was 
diagnosed on hospital discharge; at the time of hospital 
discharge, the veteran was somewhat anxious but appeared less 
withdrawn and depressed, and appeared to have greater self-
confidence as compared to self-confidence at the time of 
hospital admission.  

Based on a finding that hospitalization from March to May 
1991 was precipitated by the veteran's PTSD, a temporary 
total rating was assigned that disability under 38 C.F.R. 
§ 4.29 for the period March 20 to May 30, 1991; a 30 percent 
rating was assigned for periods April 24, 1990 (the date of 
the veteran's claim) to March 19, 1991 and from June 1, 1991.  
Although the clinical evidence of record, as discussed below, 
reveals that the veteran was hospitalized on several 
occasions after June 1991, his current appeal does not 
involve temporary total ratings under 38 C.F.R. § 4.29 but, 
rather, is limited to a disability rating greater than 30 
percent for PTSD.

On VA psychiatric examination in December 1991, the veteran 
indicated that he had almost nightly nightmares of Vietnam, 
flashbacks, intrusive thoughts, panic attacks, was socially 
isolated and sensitive to noise, and had a low self-esteem.  
On examination, PTSD was diagnosed.

On VA psychiatric examination in February 1994, the veteran 
indicated that he was not currently receiving psychiatric 
treatment associated with his PTSD and did not regularly see 
his counselor at the Vet Center; reportedly, he had "fits of 
anger," homicidal thoughts, paranoid ideation, insomnia, 
nightmares (about 3 or 4 times per week), intrusive thoughts, 
auditory hallucinations, anxiety, and described himself as a 
loner.  He indicated that he resumed contact with his 2 
sisters and felt that they were supportive of him.  
Reportedly, he had not been employed since 1988, at which 
time he began to receive Social Security Administration (SSA) 
disability benefits.  On examination, PTSD was diagnosed.  
The social assessment was that he continued to have marked 
impairment in vocational and social functioning but it was 
difficult to assess how much of it was due to PTSD.

VA outpatient and inpatient treatment records from December 
1989 to October 1995 reveal treatment associated with various 
disabilities and symptomatology.  During hospitalizations in 
November 1992, from March to May 1993, November 1994, and 
September 1995, psychiatric evaluations were performed.  When 
hospitalized from March to May 1993, the veteran complained 
of poor sleep, delusions, easy irritability, and paranoid 
ideation.  His pertinent symptoms during this period included 
nightmares, anxiety, and tension.  In September 1995, he was 
admitted to the emergency room complaining of suspiciousness, 
irritability, depression, insomnia, flashbacks from Vietnam, 
and fear of losing control.  On examination, PTSD, major 
depression, and psychosis were diagnosed; Global Assessment 
of Functioning (GAF) score 35 (50 during the past year) was 
assigned.  

A February 1990 disability determination letter from the SSA 
reveals that the veteran was found disabled, under the SSA 
regulations, effective April 1988 due to severe, chronic 
alcoholism.  Medical records from the SSA from April 1985 to 
January 1997, reveal intermittent inpatient and outpatient 
treatment, as well as periodic psychiatric evaluations, 
associated with substance abuse, schizophrenia, depression, 
social isolation, anxiety, and auditory hallucinations.  A 
January 1997 psychiatric evaluation report (which appears to 
be incomplete, consisting only of the first 2 pages of the 
report) reveals that the veteran's symptomatology consisted 
of depression, isolation, withdrawal, and severe tension and 
anger.  On examination, he was restless and displayed 
psychomotor agitation; he was depressed and his affect was 
very dysphoric; he was not suicidal and did not experience 
hallucinations but believed that he was always being 
followed.  No additional information from the January 1997 
examination is available as the report ends at page 2.

At a February 1997 RO hearing, the veteran testified that he 
experienced constant flashbacks from Vietnam, had auditory 
hallucinations, almost nightly nightmares, was depressed, 
suspicious, feeling that he was being followed, and did not 
trust people.  He felt that he had "come a long ways 
compared to what [he] used to be" and felt better than he 
did in 1991.  

The veteran indicated that he avoided people because he was 
provoked easily and had a history of outbursts of anger which 
he now wanted to avoid.  Reportedly, he was last employed in 
1991, having worked on a part-time basis because the number 
of hours he was permitted to work was limited by the fact 
that he was receiving SSA benefits; finally, in 1991, he quit 
working altogether but felt that he would now be able to 
return to work on part-time basis.

VA treatment records from March to June 1997 reveal that the 
veteran participated in group therapy.  From April to June 
1997, he participated in VA Domiciliary program on an 
outpatient basis.  During the course of treatment, it was 
indicated that he had a history of numerous hospital and 
domiciliary program admissions in the past.  He indicated 
that he felt better overall, especially regarding his 
depression.  On discharge from the program, polysubstance 
abuse, PTSD, and depression with psychotic features were 
diagnosed.  


Analysis

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The Board finds that VA has satisfied 
its statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  On appellate review, the Board sees no areas in 
which further development may be fruitful.  

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the criteria for 
evaluation of mental disorders have substantially changed.  
The veteran's service-connected PTSD is currently evaluated 
under the rating criteria in effect prior to November 7, 
1996, 38 C.F.R. § 4.132, Diagnostic Code 9411, and a 30 
percent rating is assigned.

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a liberalizing 
change in a regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant, and if the 
Secretary has not enjoined its retroactive application.  See 
Marcoux v. Brown, 10 Vet. App. 3, 6 (1996), citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); but see, Rhodan v. 
West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998) (holding that 
the Board cannot apply the revised mental disorder rating 
schedule to a claim prior to the effective date of the 
liberalizing law).

The RO has reviewed the veteran's claim under both the old 
and amended rating criteria applicable to mental 
disabilities.  Some of the criteria under the old regulations 
may be more liberal than under the new criteria; accordingly, 
the Board will also consider this case under both.

Under the regulations in effect prior to November 7, 1996, a 
30 percent rating was warranted under Diagnostic Code 9411, 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms the 
reliability and efficiency levels were so reduced as to 
result in considerable industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in that 
section were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).





The VA General Counsel concluded that the term "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability which is "more than moderate but 
less than rather large."  VAOPGCPREC (O.G.C. Prec. 9-93).

Under the regulations in effect after November 7, 1996, a 30 
percent evaluation is provided under Diagnostic Code 9411 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

As noted above, the veteran's claim for an increased 
evaluation of his service-connected PTSD was remanded by the 
Board in January 1997 for additional development of the 
evidence.  Subsequently, the RO determined that a psychiatric 
examination was necessary to evaluate the severity of his 
PTSD.  In July 1998, the RO ascertained his current address 
and promptly scheduled him for psychiatric examination in 
August 1998 (by July 21, 1998 letter addressed to his current 
address).  A review of the record reveals that, without good 
cause shown, he failed to report for his scheduled 
examination.

On close review of the veteran's file, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for his service-connected PTSD.  Using 
first the old regulations, the evidence does not reflect that 
his ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms that his reliability and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411.  

The entire evidence, as discussed above, reveals that, 
although the symptoms associated with his PTSD have 
periodically increased in severity and frequency of 
manifestation in the past, requiring VA hospitalizations (the 
most recent of which appears to have taken place in September 
1995), the overall severity of his psychiatric disability is 
shown to have improved; although he continued to experience 
nightmares and flashbacks from Vietnam, depression, social 
isolation and withdrawal, irritability and anger, and 
suspiciousness as recently as February 1997 (as evidenced by 
January 1997 examination report for the SSA and the veteran's 
February 1997 hearing testimony), VA clinical records from 
March to June 1997 do not document any specific PTSD 
treatment.  The veteran himself indicated, at his February 
1997 hearing and during VA treatment from March to June 1997, 
that he felt better overall as compared to how he felt in 
1991, especially regarding his depression, and felt that he 
was able to return to work on part-time basis.  On 
examination in February 1994, he indicated that he resumed 
contact with his 2 sisters and felt that they were supportive 
of him.  

As indicated above, the term "definite" in Diagnostic Code 
9411 is construed as "moderately large in degree," 
representing social and industrial inadaptability which is 
"more than moderate."  VAOPGCPREC (O.G.C. Prec. 9-93).  
Thus, although the severity of his PTSD symptomatology 
underwent brief periods of increase in severity in the past 
and required hospitalizations, recent clinical evidence does 
not show that the current level of severity of the pertinent 
symptomatology is greater than "moderately large in 
degree;" this finding is supported by the veteran's own 
affirmative statements in 1997 to the effect that his overall 
condition improved in the recent past.  

Accordingly, the Board finds that the rating criteria for a 
50 percent evaluation of his PTSD under Diagnostic Code 9411 
in effect prior to November 7, 1996 have not been met.

Using the amended regulations, the Board also finds that an 
evaluation in excess of 30 percent for the veteran's PTSD is 
not warranted, as he does not exhibit symptoms required for 
the next greater evaluation.  38 C.F.R. § 4.130.  As 
discussed above, the clinical evidence reveals that his PTSD 
symptomatology periodically increased in severity in the past 
and resulted in several hospital admissions (most recent of 
which appears to have occurred in September 1995); he is 
shown to have experienced frequent and persistent nightmares 
and flashbacks from Vietnam; he was depressed, socially 
isolated, withdrawn, and suspicious of people, and 
participated in PTSD therapy to help him cope with his 
disability.  

However, the veteran is not shown to have received PTSD 
treatment recently and indicated, in January and February 
1997, that his condition had improved.  Overall, the evidence 
demonstrates that his PTSD symptomatology resulted in 
occasional decrease in work efficiency (although he has not 
worked since 1991, he expressed willingness and apparent 
ability to resume at least part-time employment during his 
February 1997 hearing) and intermittent periods of inability 
to perform occupational tasks (as supported by past periods 
of hospitalizations precipitated by PTSD symptomatology); 
such evidence is consistent with the 30 percent rating 
criteria under Diagnostic Code 9411 in effect November 7, 
1996.

The Board stresses that the evidence of record does not show 
that the veteran's PTSD symptomatology is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once per week, difficulty in understanding 
complex commands, impairment of long- and short-term memory, 
impaired judgment or abstract thinking, or disturbances of 
motivation and mood. 

Evidence documenting the presence of the aforementioned 
symptomatology and showing that it was difficult for him to 
establish and maintain effective work and social 
relationships due to PTSD could not be obtained as he failed 
to report for his VA psychiatric examination in August 1998.  
The most recent available evidence, consisting of the 
veteran's February 1997 hearing testimony and VA clinical 
records from March to June 1997 does not show that the above-
identified criteria for a 50 percent rating of his PTSD under 
the "new" Diagnostic Code 9411 have been met.

Finally, the Board finds that a "staged" rating of the 
veteran's service-connected PTSD is not warranted in this 
case.  Specifically, although he is shown to have been 
briefly hospitalized on several occasions in the past, due to 
numerous symptoms at least some of which have been attributed 
to his PTSD (including paranoid ideation, delusions, poor 
sleep, and irritability), it was indicated, on VA psychiatric 
examination in February 1994, that it was difficult to assess 
how much of his vocational and social functioning impairment 
was due to his PTSD; SSA records, as discussed above, reveal 
that he was found disabled from April 1988 because of his 
severe, chronic alcoholism.  Thus, the evidence does not show 
that his service-connected PTSD, as opposed to other 
nonservice-connected symptomatology or disabilities, was 
productive of impairment greater than moderately large in 
degree (with the exception of the period March to May 1991 
for which a temporary total rating was assigned).

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal with regard to the claim of an increased 
(compensable) rating for service-connected residuals of a 
right ankle injury disability is dismissed.  

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

- 21 -


- 1 -


